


116 HR 6265 IH: Coronavirus Guidance for Financial Institutions Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 6265
IN THE HOUSE OF REPRESENTATIVES

March 12, 2020
Mr. Stivers (for himself, Mr. Hill of Arkansas, Mr. Huizenga, Mr. Barr, and Mr. McHenry) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To provide the sense of Congress related to the joint release on Coronavirus issued by Federal and State financial regulators, to require a report analyzing the effectiveness of the joint release, and for other purposes.


1.Short titleThis Act may be cited as the Coronavirus Guidance for Financial Institutions Act. 2.Findings; sense of Congress related to the Coronavirus (a)FindingsThe Congress finds the following:
(1)On March 9, 2020, six Federal and State financial regulators, including the Federal Deposit Insurance Corporation, the Bureau of Consumer Financial Protection, the Conference of State Banking Supervisors, the Board of Governors of the Federal Reserve System, the National Credit Union Administration, and the Office of the Comptroller of the Currency issued a joint release encouraging financial institutions to meet the needs of their customers and members affected by the Coronavirus. (2)On March 11, 2020, the World Health Organization declared the Coronavirus a global pandemic.
(b)Sense of CongressIt is the sense of Congress that Federal and State financial regulators acted in a thoughtful and expedient manner to assist customers who may be affected by the Coronavirus. (c)Coronavirus definedIn this section, the term Coronavirus means the Coronavirus Disease 2019 (COVID–19).
3.Report to Congress
(a)In generalAfter the end of the 1-year period beginning on the date of enactment of this Act, the Federal financial regulators shall, jointly, issue a report to Congress containing an analysis of the impact and effectiveness of the joint release described under section 2(a)(1). (b)Federal financial regulators definedIn this section, the term Federal financial regulators means the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, and the National Credit Union Administration.

